PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Sonos, Inc.
Application No. 16/570,679
Attorney Docket No. 15-0801-CON0719
U.S. Patent No. 11,197,112
Filed: 13 Sep 2019
Issued: 7 Dec 2021
For: Validation of Audio Calibration Using Multi-Dimensional Motion Check
:
:
:
:	DECISION ON PETITION
:
:
:




This is a decision on the petition under 37 CFR 1.78(e), filed January 10, 2022, to accept an unintentionally delayed claim under 35 U.S.C. 120 for the benefit to the prior-filed nonprovisional application in above-identified issued patent by way of Certificate of Correction.

With the present petition, petitioner submitted a $2,100 petition fee, an ADS containing a benefit claim to the prior-filed nonprovisional application, a proper statement of unintentional delay, a completed Certificate of Correction form, and a $160 certificate of correction fee.

The petition is DISMISSED.

A petition for acceptance of a claim for late priority under 37 CFR 1.78(e) is applicable to those applications filed after the expiration of the period specified in 37 CFR 1.78(d)(3).  In addition, the petition under 37 CFR § 1.78(e) must be accompanied by:  


(1) 	the reference required by 35 U.S.C. 120 and 37 CFR 1.78(d)(2) of the prior-filed application, which must be filed in an Application Data Sheet, unless previously submitted;
(2) 	the petition fee set forth in § 1.17(m); and
(3)  	a statement that the entire delay between the date the claim was due under 37 CFR § 1.78(d)(3) and the date the claim was filed was unintentional.  The Director may require additional where there is a question whether the delay was unintentional.


The petition does not comply with item (1) as required.

The petition is dismissed because applicants did not use the appropriate markings (i.e., underlining for insertions) on the ADS to show the changes sought in the domestic benefit information previously of record. 

37 CFR 1.76(c)(1) states that information in a previously submitted application data sheet, inventor's oath or declaration under § 1.63, § 1.64 or § 1.67, or otherwise of record, may be corrected or updated until payment of the issue fee by a new application data sheet providing corrected or updated information. 37 CFR 1.76(c)(2) states, in pertinent part, that the corrected ADS must identify the information that is being changed, with underlining for insertions, and strike-through or brackets for text removed.

The ADS supplied with the petition is not properly marked up to identify the information being added relative to the most recent filing receipt, mailed September 27, 2019. Specifically, the benefit claims of this application to applications 15/996,878 and that of application 15/996,878 to application 15/480,265 were not of record on the most recent filing receipt.  Therefore, the entirety of these benefit claims sought to be added (i.e., application number, continuity type, and prior application number) must be underlined on the corrected or updated ADS.  In particular, all applicant-provided text in the first two rows of domestic benefit/national stage information of the ADS needs to be underlined (i.e., the row identifying the instant Application as a continuation of 15/996,878 and the row identifying 15/996,878 as a continuation of 15/480,265).  

A renewed petition may be filed, accompanied by a properly-marked corrected ADS in compliance with 37 CFR 1.76(c).

The language of the statement of unintentional delay in the petition varies from that required but is being construed to mean that the entire delay between the date the claim was due under 37 CFR 1.78 (d)(3) and the date the claim was filed was unintentional. Petitioner must inform the Office if this is an incorrect interpretation.

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			401 Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 

Any questions concerning this matter may be directed to the undersigned at (571) 272-4914.

/Ramesh Krishnamurthy/
Ramesh Krishnamurthy
Petitions Examiner
Office of Petitions                                                                                                                                                                                                        



    
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the  Patent Electronic Business Center at (866) 217-9197)